99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Calvin Lee SALE, Debtor, Calvin Lee SALE, Appellant,v.U.S. DEPARTMENT OF EDUCATION;  Iowa Student Aid Commission, Appellees.
No. 96-1196.
United States Court of Appeals, Eighth Circuit.
Oct. 15, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Calvin Lee Sale appeals the district court's1 order dismissing his bankruptcy appeal for failure to prosecute.  We conclude the district court did not abuse its discretion in dismissing Sale's appeal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa